Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it seems is line 1 the phrase “a method for manufacturing a vehicle wheel” is repeated.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 1 is a relative term which renders the claim indefinite. The term “light metal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what exactly a wheel rim with a substantially cylindrical shape is compared to a non-cylindrical shaped rim.
The term “light metal” in claim 1 is a relative term which renders the claim indefinite. The term “light metal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what exactly a light metal workpiece is compared to a medium or heavy metal workpiece.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakar et al. (US 20170320080A1) in view of Li (CN 106274279A).
As applied to claim 1, Kakar et al. teach that a conventional method for manufacturing a vehicle wheel including a wheel rim having a substantially cylindrical shape and a wheel disc provided on an inner peripheral side of the wheel rim.  The process includes a number of steps beginning with forming the alloy wheel through a cast process to achieve the three-dimensional configuration. Subsequent to forming, the alloy wheel is machined to provide a smooth surface having a desired configuration. After machining, the entire wheel is subject to a pre-treatment including liquid cleaning and the addition of a conversion coating to provide corrosion resistance and improved paint adhesion. The conversion coating is known to include an acidic wash to prepare the surface of the alloy to receive a paint coating. Subsequent to treatment with the conversion coating, the wheel is painted with a powder primer and liquid color coat after which, the face of the wheel is sometimes again machined to expose a bright machined surface to achieve a desired aesthetic effect. The machined portion of the wheel is once again treated with a conversion coating and painted with a powder or liquid clear coat to provide a two-toned appearance where the face of the wheel exhibits a bright machined surface and the remainder of the three-dimensional contours of the wheel exhibits the color coating.
As such, Kakar et al. teach a conventional method to form a workpiece of the vehicle wheel by casting or forging (typical cast alloy, paragraph [0003]), the workpiece being a light metal workpiece (aluminum wheel, paragraph [003]).  Kakar et al. further teach; cutting a part of the workpiece to form a cut surface (machined to smooth surface with desired configurations, paragraph [0044], lines 5-7); coating, with a colored paint, the cut surface, an edge where the cut surface intersects a surface of the workpiece, and at least a portion around the edge in the surface of the workpiece (paragraph [0004], lines 13-15 since the coating step paints all the claimed sections of the wheel); and subsequent to painting, machining the face of the wheel to expose a bright machined surface to achieve desired aesthetic effect (paragraph [0004], lines 15-23).
Kakar et al. further teach that it is conventional to perform the first machining in order to provide desired configurations and to perform the second machining step after the coating step to expose the face of the wheel having desired aesthetic effect.  Kakar et al. further teach the conventional wheel (i.e., the whole wheel) is color coated. As such, considering the broadest reasonable claim interpretation, Kakar et al. teach the coating, with a colored paint, the cut surface, an edge where the cut surface intersects a surface of the workpiece, and at least a portion around the edge in the surface of the workpiece depending on applying the desired aesthetic effect at desired configurations.
Kakar et al. fails to explicitly teach the second machining step is chamfering of the edge. 
However, Li teaches that it is well-known in the art of manufacturing aluminum alloy vehicle wheels to use chamfering of the polished edge of the wheel (Title, Description, last line).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use chamfering for machining the edges of the wheel, as taught by Li, as an effective means of fabricating a light-weight and high-strength  aluminum wheel having desired beautiful appearance (Advantages, lines 1-2).

As applied to claim 2, Kakar et al. as modified by Li teaches the invention cited including manufacturing the vehicle wheel by chamfering the edge of the wheel to form the bright edge after the coating step.  Kakar et al. further teach the edge is chamfered by machining (paragraph [0004], lines 15-23).
  As applied to claim 3, Kakar et al. as modified by Li teaches the invention cited including manufacturing the vehicle wheel and forming the bright surface but fail to explicitly teach wherein a width of the bright surface that is formed is in a range of 0.3 mm to 2 mm.  However, regarding the width of the bright surface as cited above, it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. One of ordinary skill would have been capable of determining the appropriate width of the bright surface on the wheel workpiece in order to provide a suitable sized aesthetic effect and appearance on the wheel workpiece per design requirements.  In addition, the Applicant is not disclosing any criticality in using only the claimed range of 0.3 mm to 2 mm for the width of the bright surface.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        11/16/2022